UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6927


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOEL ROBINSON, a/k/a Bongo, a/k/a Mr. B,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:10-cr-00043-HMH-2)


Submitted:   December 6, 2012             Decided:   December 13, 2012


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville,
South Carolina, for Appellant.    Leesa Washington, Assistant
United   States Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noel Robinson pled guilty to conspiracy to distribute

methamphetamine,        cocaine,     and       cocaine    base    (“crack”),      in

violation    of   21    U.S.C.A.    §§ 841(a)(1),         (b)(1)(A),     846    (West

Supp. 2012), and was sentenced to 139 months’ imprisonment.                       In

our prior consideration of this case, we affirmed Robinson’s

conviction    but     remanded   for   resentencing.          United     States    v.

Robinson, 462 F. App’x 418 (4th Cir. 2012) (No. 11-4332).                          On

remand,     Robinson      was      again       sentenced     to    139        months’

imprisonment.       Robinson’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal.               Robinson was notified of

his right to file a pro se supplemental brief but, despite being

granted an extension of time to do so, he did not file a brief.

The Government has elected not to file a brief.                          We affirm

Robinson’s sentence.

            We review a sentence for reasonableness, applying the

abuse of discretion standard.              Gall v. United States, 552 U.S.

38,   51    (2007).       This     requires      consideration     of    both     the

procedural and substantive reasonableness of the sentence.                      Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                       After

determining whether the district court correctly calculated the

advisory     Guidelines     range,     we       examine    whether      the     court

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed the

                                           2
arguments presented by the parties, and sufficiently explained

the   selected      sentence.          Lynn,   592       F.3d   at    575-76;     United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                            Although

the district court must set forth sufficient reasons for its

selected sentence, application of a within-Guidelines sentence

“will not necessarily require lengthy explanation.”                             Rita v.

United States, 551 U.S. 338, 356 (2007).                        If the sentence is

free of significant procedural error, we review the substantive

reasonableness of the sentence.                Lynn, 592 F.3d at 575; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            We     have     reviewed     the     record     and      determined       that

Robinson’s       sentence    is   procedurally        reasonable.         We    further

conclude that Robinson’s sentence is substantively reasonable.

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008)

(“[A]      sentence       located       within       a     correctly       calculated

[G]uidelines      range     is    presumptively       reasonable.”).            After   a

complete review of the record pursuant to Anders, we conclude

that there are no meritorious issues for appeal.                        We therefore

affirm Robinson’s sentence.

            This court requires that counsel inform Robinson, in

writing,    of    the   right     to   petition      the   Supreme     Court     of   the

United States for further review.                 If Robinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                           3
leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Robinson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4